Citation Nr: 1626739	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  08-27 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for left knee loss of extension, status post-meniscal tear.

2.  Entitlement to a rating in excess of 10 percent for the period of appeal prior to November 28, 2011, and in excess of 30 percent thereafter, for left knee, status post-meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to May 1988, and from February 18 to June 3, 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2007 and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which continued a 10 percent disability rating for the left knee, status post-meniscal tear repair, under Diagnostic Code 5262.  

In September 2008, the Veteran notified the Board that he did not want a Board hearing.

In March 2012, the RO increased the rating for the left knee, status post-meniscal tear, to 30 percent, effective November 28, 2011.  In May 2012, the RO granted service connection for a separate rating for left knee loss of extension under Diagnostic Code 5261, assigning a 40 percent rating effective August 1, 2007.  These decisions constituted partial grants of the benefits sought on appeal, and the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board remanded the case for further development in November 2011, June 2014, and July 2015.  The AOJ was instructed to obtain a medical opinion on the nature and etiology of the left knee disabilities and to obtain relevant VA treatment records.  VA examinations were provided in December 2011 and February 2016, and VA treatment reports have been associated with the claims file.  The Board is satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's left knee loss of extension, status post-meniscal tear, is manifested by pain, pain on palpation, and extension limited to no more than 30 degrees, without evidence of ankylosis, flexion limited to at least 60 degrees, or genu recurvatum.

2.  For the period of appeal prior to November 28, 2011, the evidence was in relative equipoise on whether the Veteran's left knee, status post-meniscal tear, was manifested by a moderate knee disability.

3.  For the period of appeal from November 28, 2011, the evidence does not show nonunion of the left tibia and fibula.


CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 40 percent for the left knee loss of extension, status post-meniscal tear, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5261 (2015).

2.  For the period of appeal prior to November 28, 2011, the criteria for the assignment of a disability evaluation of 20 percent for the left knee, status post-meniscal tear, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5262 (2015).

3.  For the period of appeal from November 28, 2011, the criteria for the assignment of a disability evaluation in excess of 30 percent for left knee, status post-meniscal tear, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in June 2007, prior to the adjudication of the instant claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for increased rating, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available and relevant service treatment records (STRs), VA medical records, and private medical records have been associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

The Veteran underwent VA examinations in February 2008, December 2011, and February 2016 to obtain medical evidence regarding the severity of the knee disability.  An opinion addendum was also obtained in April 2012.  The Board finds the VA examinations and opinions adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, and provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 Note 1.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  In addition, a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

III.  Left Knee Increased Ratings

The Veteran contends that his left knee disability has gotten worse, including increased pain and decreased range of motion, since undergoing a partial medial meniscectomy and chondroplasty surgery in January 2007.  He asserts that he cannot sleep well at night due to knee pain, his knee continues to give out occasionally when walking, and he cannot fully participate in daily activities without feeling soreness and discomfort, including playing with his daughters.  See the May 2007 statement; March 2008 notice of disagreement.


Factual Background

VA treatment records indicate that in August 2007 the Veteran's left knee showed flexion limited to 100 degrees and extension limited to 10 degrees, and was tender to medial palpation.  In September 2007, the Veteran had a physical therapy consultation in which he reported that his knee locked, cracked, and was painful.  Flexion was to 118 degrees and there was zero degrees of extension.  The physical therapist noted that the Veteran's symptoms were consistent with internal derangement, and his impairments included decreased range of motion, decreased strength, decreased balance, and proprioception.  The Veteran had physical therapy sessions in September and October 2007.

In a February 2008 VA examination of the right knee, left knee range of motion measurements were noted to be from 90 degrees to -30 degrees.  Clarification was provided in April 2012 that left knee flexion was to 90 degrees with objective evidence of painful motion at 80 degrees, and extension was to 30 degrees with painful motion at 20 degrees in the February 2008 examination.  

In March 2008, the Veteran's spouse, G. B., stated that the Veteran had made some progress since the knee surgery, but that he was still experiencing pain and discomfort in the knee.  She indicated that the Veteran had trouble doing activities for an extended period of time, including walking long distances, participating in sports, and playing with their daughters.  She also stated that the Veteran has knee pain when he sleeps at night, wakes up sore, and that she recently noticed him limping due to knee pain.

In May 2009, the Veteran was given VA pool and gym privileges, which he requested for his knees.  

The Veteran had a VA orthopedic consultation in August 2011.  He reported having pain throughout the left knee and medial left knee joint.  Upon physical examination, the left knee was stable to stress, and there was no evidence of joint effusion, crepitation, erythema, induration, increased calor, cellulitis, or infection.  X-rays showed moderate to severe degenerative changes and an osteochondral lesion in the left medial femoral condyle.  In September 2011, the Veteran started was again referred to physical therapy for his left knee.  

In December 2011, the Veteran had a VA examination of his left knee.  He reported that he had to change jobs from working on a firetruck to teaching HAZMAT procedures, and did not get the opportunity for overtime in the teaching position that he would get as a firefighter.  He also reported having flare-ups, the most recent of which was in April 2011 and required him to take four days off work to rest in bed.  Range of motion measurements showed flexion to 80 degrees with objective evidence of pain at 70 degrees, and extension to 20 degrees with pain at 20 degrees.  After repetitive use testing with three repetitions, flexion was to 75 degrees and extension was to 20 degrees.  The Veteran's other symptoms included weakened movement, excess fatigability, pain on movement, swelling, and disturbance of locomotion.  He did not have any tenderness or pain to palpation.  There was medial-lateral instability, but no anterior instability, posterior instability, or evidence or history of recurrent patellar subluxation or dislocation.  The Veteran also had shin splints, and frequent episodes of joint locking, pain, and effusion.  He was noted to use a knee brace constantly.  X-rays showed moderate to severe degenerative changes.

November 2012 x-rays showed no significant changes compared to the August 2011 x-rays.  The Veteran started another round of physical therapy on his knee in December 2012.  

In August 2013, in an orthopedic surgery consultation, the Veteran's left knee had full active range of motion, without effusion, and with mild pain on pressure on the weight-bearing surface of the medial compartment.  The doctor recommended a Synvisc ONE injection, which the Veteran had the next month.  X-rays showed tricompartmental degenerative changes most prominent in the medial compartment.  The interpreting physician indicated that no immediate attention was required based on the x-ray findings.  

In May 2014, the Veteran reported having continuing left knee pain.  He was noted to have full range of motion and tenderness to palpation at the medial side.  In December 2014, the Veteran had full range of motion and crepitation with active extension.  He had corticosteroid injections in his knee in May and December 2014.

In February 2015, the Veteran's knee was not tender and did not have any swelling.  He reported that he took Motrin "occasionally" for knee arthritis.  He had a corticosteroid injection in April 2015.  

The Veteran most recently had a VA examination of the left knee in February 2016.  The left knee's range of motion included flexion to 110 degrees and extension to zero degrees, with pain on flexion.  After repetitive use testing with at least three repetitions, flexion and extension remained the same.  He also had objective evidence of localized tenderness or pain on palpation of the medial aspect of the patella.  Other symptoms included pain, weakness, and incoordination.  The examiner indicated that the examination was not conducted during a flare-up, and that a flare-up would cause additional pain, weakness, and incoordination, but range of motion would remain unchanged.  The examiner also indicated that there was no ankylosis of the left knee, and that there was a history of recurrent slight subluxation and lateral instability.  Upon physical examination, the left knee had anterior and posterior instability, and normal medial and lateral instability.  There was no recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  X-rays showed medial compartment and patellofemoral compartment osteoarthritis.

Left Knee Extension (Diagnostic Code 5261)

The evidence shows that for the entire period of appeal, a rating in excess of 40 percent for the left knee loss of extension under Diagnostic Code 5261 is not warranted.  For a 50 percent rating, there must be evidence that extension was limited to 45 degrees.  In this case, the evidence shows that the left knee extension limited to no more than 30 degrees.  

As discussed above, the left knee extension was limited to 10 degrees in an August 2007 VA examination, was limited to 30 degrees in a February 2008 VA examination, was limited to 20 degrees in a December 2011 VA examination, was not limited (zero degrees) in August 2013 and May 2014 VA treatment records, and was not limited (zero degrees) in a February 2016 VA examination.  Thus, the evidence does not reflect that the left knee extension is limited to 45 degrees at any time during the period of appeal to warrant a higher rating under Diagnostic Code 5261.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  However, the current 40 percent rating for the left knee loss of extension under Diagnostic Codes 5261 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Furthermore, the December 2011 and February 2016 VA examiners performed repetitive testing and considered the point at which the Veteran demonstrated pain on motion.  Even considering those factors, the Veteran did not exhibit extension limited to 45 degrees.  Accordingly, consideration of other factors of functional limitation does not support the grant of a higher rating than the rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased rating may be assigned under other diagnostic codes for this period of the appeal, and finds that no separate ratings are warranted aside from the rating under Diagnostic Code 5262, which the Veteran is already rated under.  There is no medical evidence of ankylosis, flexion limited to 60 degrees, or genu recurvatum that would support separate or increased evaluations under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5260 (limitation of flexion), or 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263. 

With regard to Diagnostic Codes 5257 (recurrent subluxation or lateral instability), 5258 (dislocated cartilage with frequent episodes of locking pain and effusion into the joint), and 5259 (removal of semilunar cartilage), the Veteran has been found to have some applicable symptoms.  However, the maximum rating under Diagnostic Codes 5257, 5258, and 5259 is 30 percent; as such, an increased rating for the left knee loss of extension is not warranted.  Furthermore, separate ratings under Diagnostic Codes 5257, 5258, and/or 5259 are not warranted, as that would constitute unlawful pyramiding.  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

A separate rating under Diagnostic Code 5257 would constitute unlawful pyramiding with Diagnostic Code 5262, which will be discussed under separate heading below.  

Diagnostic Codes 5258 and 5261 both rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Code 5261, such limitation of motion is encompassed by the limitation of extension, including limitation of motion due to pain.  Both diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate based on knee pain and limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Were the Board to grant a separate rating under Diagnostic Code 5258, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion.  

A separate rating under Diagnostic Code 5259 would also constitute impermissible pyramiding.  Under Diagnostic Code 5259, there are only two requirements for a compensable rating:  (1) the semilunar cartilage or meniscus must have been removed, and (2) it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second Diagnostic Code 5259 requirement of being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.  As such, the loss of extension, pain, and instability is already compensated in the assigned 40 percent rating under Diagnostic Code 5261 as the symptomatic residuals of the semilunar cartilage removal. 

In sum, the preponderance of the evidence is against the  award of a rating in excess of 40 percent for the left knee loss of extension for the entire period of appeal.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Left Knee Status Post-Meniscal Tear (Diagnostic Code 5262)
Period of Appeal Prior to November 28, 2011

The evidence shows that for the period of appeal prior to November 28, 2011, the evidence is in relative equipoise on whether a rating of 20 percent is warranted for the left knee status post-meniscal tear under Diagnostic Code 5262.  

As discussed above, VA treatment records indicate that in August 2007, a physical therapist noted that the Veteran's symptoms were consistent with internal derangement, and his impairments included decreased range of motion, strength, balance, and proprioception.  In May 2009, the Veteran was given VA pool and gym privileges that he requested for his knee, and August 2011 x-rays showed moderate to severe degenerative changes.  As such, the evidence is in relative equipoise on the issue of whether the Veteran's left knee was productive of a "moderate" disability, which warrants a 20 percent rating under Diagnostic Code 5262.

The evidence does not show, however, that the left knee status post-meniscal tear rose to the level of "marked" knee disability during this period of the appeal to warrant a 30 percent rating.  The record is silent for mention of other compensable symptoms (aside from limitation of extension for which the Veteran is already service-connected), and in an August 2011 VA orthopedic consultation, there was no evidence of joint effusion, crepitation, erythema, induration, increased calor, cellulitis, or infection.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  However, the 20 percent rating for the left knee under Diagnostic Codes 5262 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Accordingly, consideration of other factors of functional limitation does not support the grant of a higher rating than the 20 percent rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased rating may be assigned under other diagnostic codes for this period of the appeal, and finds that no separate ratings are warranted for this period of the appeal, aside from the rating under Diagnostic Code 5261, which the Veteran is already rated under.  As discussed above, there is no medical evidence of ankylosis, flexion limited to at least 60 degrees, or genu recurvatum that would support separate or increased evaluations under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5260 (limitation of flexion), or 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.   There is also no evidence of recurrent subluxation or lateral instability for this period of the appeal to support a separate or increased rating under Diagnostic Codes 5257 (recurrent subluxation or lateral instability).  Moreover, as discussed above, separate ratings under Diagnostic Codes 5258 and 5259 are not warranted, as they would constitute impermissible pyramiding with the 40 percent rating under Diagnostic Code 5261 for the left knee loss of extension.  

In sum, for the period of appeal prior to November 28, 2011, a 20 percent rating is warranted for the left knee status post-meniscal tear under Diagnostic Code 5262, but the preponderance of the evidence is against the award of a rating in excess of 20 percent for this period of the appeal.  


Left Knee Status Post-Meniscal Tear (Diagnostic Code 5262)
Period of Appeal from November 28, 2011

The evidence shows that for the period of appeal from November 28, 2011, a rating in excess of 30 percent for the left knee, status post-meniscal tear, under Diagnostic Code 5262 is not warranted.  For a 40 percent rating, there must be evidence that there is nonunion of the tibia and fibula, with loose motion, requiring a brace.  In this case, there is no evidence of nonunion of the tibia and fibula.  

The evidence is silent for mention of nonunion of the tibia and fibula for this period of appeal.  The only explicit mention of a tibial and/or fibular impairment is in the February 2016 VA examination report, in which the examiner noted that there was no recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  As such, the evidence does not reflect that there was nonunion of the tibia and fibula at any time during this period of appeal to warrant a higher 40 percent rating under Diagnostic Code 5262.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  However, the 30 percent rating for the left knee under Diagnostic Codes 5262 contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  Accordingly, consideration of other factors of functional limitation does not support the grant of a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Furthermore, as discussed above, there is no medical evidence of ankylosis, flexion limited to 60 degrees, or genu recurvatum that would support separate or increased evaluations under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5260 (limitation of flexion), or 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  In addition, although the Veteran had some symptoms applicable to Diagnostic Codes 5257 (recurrent subluxation or lateral instability), a separate ratings under this diagnostic code is not warranted, as that would constitute unlawful pyramiding.  

Under Diagnostic Code 5262, 10, 20, and 30 percent disability ratings are assigned for malunion of the tibia and fibula with slight, moderate, or marked "knee or ankle disability," respectively.  38 C.F.R. § 4.71a (2015).  A 40 percent disability rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  Id.  Malunion is "union of the fragments of a fractured bone in a faulty position."  Dorland's Illustrated Medical Dictionary 1115 (31st ed. 2007).  Nonunion is the "failure of the ends of a fractured bone to unite."  Id. at 1309.  Disability from malunion of the tibia shaft is produced mainly by rotational deformity, lateral and posterior bowing, and usually some degree of shortening.  See Canale & Beaty, Campbell's Operative Orthopaedics 2931 (12th ed. 2012).  Symptoms may include ankle, knee, or back pain, gait disturbances, and a cosmetically unacceptable deformity.  Id.      

Looking to the plain meaning of the terms used in the rating criteria, "disability" means "incapacity or lack of ability to function normally" that may be either physical, mental, or both, including anything that causes such incapacity.  Dorland's Illustrated Medical Dictionary at 533.  The U.S. Court of Appeals for Veterans Claims has held that the regulatory definition of "disability" is the "impairment of earning capacity resulting from such diseases or injuries and their residual conditions."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Further "impairment" is "any abnormality of, partial or complete loss of, or the loss of the function of, a body part, organ, or system" that is "due directly or secondarily to pathology or injury and may be either temporary or permanent."  Dorland's Illustrated Medical Dictionary at 936.  Thus, the requirement of knee or ankle "disability" under Diagnostic Code 5262 is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.  

Here, Diagnostic Codes 5257 and 5262 overlap by providing rating based, at least in part, on symptoms of instability and subluxation manifested by the left knee, status post-meniscal tear.  As noted, malunion of the tibia and fibula interfere with proper balance or gait in the lower extremity.  See Canale & Beaty, Campbell's Operative Orthopaedics at 2971.  Instability is a "lack of steadiness or stability."  Dorland's Illustrated Medical Dictionary at 958.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); see also 38 C.F.R. § 4.14.  As such, subluxation and lateral instability is already compensated in the assigned 30 percent rating under Diagnostic Code 5262 as a marked knee disability. 

In sum, the preponderance of the evidence is against the  award of a rating in excess of 30 percent for the left knee, status post-meniscal tear, for this period of appeal.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

IV.  Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, limitation of motion, pain on palpation, and instability are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.







ORDER

A rating in excess of 40 percent for the left knee loss of extension, status post-meniscal tear (Diagnostic Code 5261), is denied.

For the period of appeal prior to November 28, 2011, a rating of 20 percent for the left knee, status post-meniscal tear (Diagnostic Code 5262), is granted.

 For the period of appeal from November 28, 2011, a rating in excess of 30 percent for the left knee, status post-meniscal tear (Diagnostic Code 5262), is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


